United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT

                              ___________

                              No. 97-1218
                              ___________

Aretha A. Atwater,                  *
                                    *
           Appellant,               *
                                    * Appeal from the United
States
    v.                              * District Court for the
                                    * Northern District of
Iowa.
Federal Express Corporation, *
[UNPUBLISHED]
                           *
         Appellee.         *
                      ___________

                                      Submitted:      October 2, 1997

                                                 Filed: October 10,
1997
                              ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                      ___________

PER CURIAM.

    Aretha Atwater appeals the district court&s1 grant of
summary judgment to her former employer in her employment
discrimination lawsuit. Having carefully considered the
record and the parties& submissions, we agree with the
district   court   that   even  assuming   that   Atwater


       1
      The Honorable Edward J. McManus, United States District Judge for the
Northern District of Iowa.
established the elements of a prima facie case, she
failed to establish a genuine issue of material fact as
to whether Federal Express&s articulated




                          -2-
reasons for the adverse employment action were a pretext
for race or sex discrimination. We also agree with the
district court that Atwater&s related retaliation claim
cannot survive summary judgment.

    The judgment is affirmed.           See 8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-